Appellant was assessed a penalty of four years upon a conviction for assault to murder.
It will not be necessary to state the facts of the case. Testifying in his own behalf the appellant raised an issue of self-defense. The court, in Section 10 of his charge, submitted the law of self-defense. Then, in Paragraph 11, applied it to this case in the following language:
"Now if you believe from the evidence, beyond a reasonable doubt, that the defendant committed the assault as a means of defense, believing at the time he did so, that he was in danger of losing his life or of serious bodily injury at the hands of the said Thomas Jefferson Clark, then you will acquit the defendant, and say by your verdict 'not guilty.' "
Objection was raised to the court's charge on the ground that it "puts the burden upon defendant of proving beyond a reasonable doubt his defense of self defense * * *." In our construction of the language above quoted, the charge is subject to the complaint made. The authorities on the subject are uniform and will not require discussion.
The judgment of the trial court is reversed and the cause is remanded. *Page 627